RENDERED: MAY 27, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1365-MR


JEFFREY EUGENE JACKSON, JR.                                           APPELLANT



                 APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE LUCY A. VANMETER, JUDGE
                        ACTION NO. 13-CR-00614



COMMONWEALTH OF KENTUCKY;
KENTUCKY DEPARTMENT OF CORRECTIONS;
AND KENTUCKY PAROLE BOARD                                               APPELLEES



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, CETRULO, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Jeffrey Eugene Jackson, Jr. (“Appellant”), pro se,

appeals from an order of the Fayette Circuit Court denying his motion for a

declaration of rights and injunctive relief. He argues that the circuit court

committed reversible error and violated his constitutional rights in failing to rule
that he has earned so much sentencing credit that he will reach his projected

completion date before his parole eligibility date. The circuit court denied the

motion upon concluding that Appellant’s claim is purely speculative and is not a

present, actual controversy subject to the jurisdiction of the court. After careful

review, we find no error and affirm the order on appeal.

                      FACTS AND PROCEDURAL HISTORY

               On February 11, 2014, Appellant entered a plea of guilty in Fayette

Circuit Court to one count each of manslaughter in the second degree, possession

of firearm by a convicted felon, tampering with physical evidence, and being a

first-degree persistent felony offender (“PFO”).1 He was sentenced to a term of 20

years in prison, and per the PFO statute was required to serve at least 10 years

before parole eligibility.2 According to the record, Appellant’s parole eligibility

date is April 2, 2023, and his good time release date is November 3, 2022.

               In 2021, Appellant instituted an administrative review of his

sentencing and release date. He was advised by both institutional staff at the

Roederer Correctional Complex in La Grange, Kentucky, and on administrative

appeal to an Offender Information Specialist, that he was not eligible for




1
 Kentucky Revised Statutes (“KRS”) 507.040, KRS 527.040, KRS 524.100, and KRS
532.080(3).
2
    KRS 532.080(7).

                                          -2-
Mandatory Reentry Supervision (“MRS”) until he reached his parole eligibility

date.

             Not satisfied with the outcome of the administrative review,

Appellant, pro se, filed a motion in his underlying criminal case in Fayette Circuit

Court seeking a declaration of rights and injunctive relief. Specifically, Appellant

sought a declaration of his MRS release date. On October 22, 2021, the circuit

court entered an order denying the relief sought. In support of the order, the court

cited Foley v Commonwealth, 306 S.W.3d 28, 31 (Ky. 2010), for the proposition

that a trial court may not adjudicate speculative rights or duties which may arise in

the future and do not raise a present, actual controversy. The court noted that the

time for review of Appellant’s MRS release eligibility had not arrived, and that the

Kentucky Department of Corrections (“DOC”) was not required to submit to the

Kentucky Parole Board (“the Board”) a list of eligible MRS candidates until one

month prior to MRS eligibility. The court also noted that the DOC and the Board

were not parties to the criminal action and could not be made parties to the present

action by way of the motion for a declaration of rights. This appeal followed.

                            STANDARD OF REVIEW

             The standard of review for a trial court’s dismissal of a declaration of

rights is de novo. Hopkins v. Smith, 592 S.W.3d 319, 322 (Ky. App. 2019).




                                         -3-
                         ARGUMENTS AND ANALYSIS

             Appellant argued below that he has earned so much sentencing credit,

including “good time” and other credit, that he will reach his projected completion

date before his parole eligibility date. He asserted that the DOC informed him that

it interprets KRS 439.3406 as prohibiting the release of an inmate who has not

reached his parole eligibility date. This interpretation, he contends, was erroneous.

He now argues that the circuit court improperly failed to correct this error by way

of a declaration of rights and injunctive relief.

             KRS 439.3406(1) requires the Board to order MRS “six (6) months

prior to the projected completion date of an inmate’s sentence for an inmate who

has not been granted discretionary parole.” This provision, however, is subject to a

number of exceptions. One such exception provides that, “[t]he provisions of

subsection (1) of this section shall not apply to an inmate who . . . is not eligible

for parole by statute[.]” KRS 439.3406(2)(a) (emphasis added).

             The Fayette Circuit Court, however, did not address the corpus of

Appellant’s argument, instead finding that because Appellant was not yet eligible

for MRS or parole, his claim was purely speculative. Foley, supra, provides in

relevant part that,

             [t]he court will not decide speculative rights or duties
             which may or may not arise in the future, but only rights
             and duties about which there is a present actual
             controversy presented by adversary parties, and in which

                                          -4-
             a binding judgment concluding the controversy may be
             entered.

Foley, 306 S.W.3d at 31.

             At the time of the filing of Appellant’s motion, Appellant was not yet

eligible for MRS review or parole. As such, there was no “present actual

controversy” per Foley, and the circuit court properly so found. Further, the DOC

and the Board were not subject to the jurisdiction of the Fayette Circuit Court as

they were not parties to the underlying criminal action. As noted by the Fayette

Circuit Court, Appellant styled his motion as if it were a civil matter calling it a

“Motion for Declaration of Rights and Injunctive Relief,” and he included the

DOC and the Board in the caption as real parties in interest. The DOC and the

Board, however, were not parties to the underlying criminal proceeding, and there

is no provision in the civil or criminal rules for bringing third parties under the

jurisdiction of the circuit court merely by adding their names to the caption of a

motion.

                                   CONCLUSION

             Appellant’s motion failed to raise a present, actual controversy for

adjudication, and the purported real parties in interest – the DOC and the Board –

were not subject to the jurisdiction of the circuit court. The Fayette Circuit Court

properly so found. Accordingly, we affirm the order of the Fayette Circuit Court

denying Appellant’s motion for a declaration of rights and injunctive relief.

                                          -5-
            ALL CONCUR.



BRIEFS FOR APPELLANT:              BRIEF FOR APPELLEE
                                   COMMONWEALTH OF
Jeffrey E. Jackson, Jr., pro se    KENTUCKY:
La Grange, Kentucky
                                   Daniel Cameron
                                   Attorney General of Kentucky

                                   Robert Baldridge
                                   Assistant Attorney General
                                   Frankfort, Kentucky




                                  -6-